       CASE 0:21-cv-00649-MJD-TNL Doc. 33 Filed 09/15/21 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA



SUSAN ILIFF, et al., on behalf
of themselves and all others
similarly situated

                  Plaintiffs,



v.                                   MEMORANDUM OF LAW
                                     Civil File No. 21-649 (MJD/TNL)

DOMINIUM MANAGEMENT
SERVICES, LLC, et al.,

                  Defendants.

Craig S. Coleman, Michael F. Cockson, Evelyn Snyder, and Rachel L. Cardwell,
Faegre Drinker Biddle & Reath LLP; and James W. Poradek and Margaret
Kaplan, Housing Justice Center, Counsel for Plaintiffs.

Thomas H. Boyd, Matthew R. McBride, Quin C. Seiler, and Olivia M. Cooper,
Winthrop & Weinstine, PA, Counsel for Defendants.

I.    INTRODUCTION

      On September 14, 2021, the Court entered an Order granting Plaintiffs’

Motion to Remand to State Court and stating that a Memorandum of Law would

follow. [Docket No. 31] Therefore, the Court issues the following Memorandum

of Law.


                                       1
       CASE 0:21-cv-00649-MJD-TNL Doc. 33 Filed 09/15/21 Page 2 of 14




II.   BACKGROUND

      A.    Factual Background

            1.     Defendants

      According to the Complaint, Defendants are a series of housing and

management companies with their principal place of business in Plymouth,

Minnesota, associated with properties throughout Minnesota. ([Docket No. 1-1]

Compl. ¶¶ 9, 23-81.) All named properties are managed by Defendant

Dominium Management Services, LLC. (Id. ¶ 81.) Plaintiffs allege that all the

named Defendants operate as a common enterprise under the Dominium banner

and are parts of the larger entity that is “Dominium.” (Id. ¶¶ 20-22.)

      Dominium is one of the largest developers and providers of low-income

housing in the country, and many of its properties cater to senior citizens.

(Compl. ¶ 2.) Many of these properties promote the promise of heated,

underground parking that is especially desirable in Minnesota winters. (Id.)

      In addition to providing housing management, Dominium maintains

multiple arms of business that focus on areas such as construction and

architectural services. (Compl. ¶¶ 106-08.) Dominium has historically obtained

financing for its low-income housing developments through a variety of sources

such as loans and grants awarded through government programs, Low Income

                                         2
       CASE 0:21-cv-00649-MJD-TNL Doc. 33 Filed 09/15/21 Page 3 of 14




Housing Tax Credits (“LIHTC”), HOME financing, tax exempt bonds, and tax

increment financing. (Id. ¶ 102.) Dominium’s business model depends on public

funding through receiving LIHTC to help finance the development or acquisition

of low-income housing and through charging its low-income residents rent

based on their income and receiving additional rent based on federal and/or state

subsidies. (Id. ¶ 3.)


             2.     LIHTC Program

      The LIHTC program was established by the federal Tax Reform Act of

1986 to encourage private investment in affordable rental housing. (Compl. ¶

86.) The program provides developers and investors with tax credit for the cost

of developing affordable housing, LIHTC, that can be used to offset tax liabilities

over a ten-year credit period, often on a dollar-for-dollar basis. (Id. ¶¶ 86-87, 99.)

      The LIHTC program is jointly administered by the IRS and “Allocators,”

typically state or local housing agencies, such as the Minnesota Housing Finance

Agency. (Compl. ¶ 89.) Allocators are charged with LIHTC allocation and much

of the program oversight that is necessary to ensure the program functions

correctly. (Id.) While each state receives a certain allocation of LIHTC from the

federal government based on state population, the Allocators set further


                                          3
       CASE 0:21-cv-00649-MJD-TNL Doc. 33 Filed 09/15/21 Page 4 of 14




guidelines for distributing and issuing credits. (Id. ¶ 90.) Allocators receive and

evaluate the applications for credits from housing developers. (Id. ¶¶ 91-92.)

These applications must accurately report the costs of construction or

rehabilitation so that the Allocators can ensure that LIHTC are distributed

properly. (Id. ¶ 93.) Allocation decisions are made in large part based on a

project’s “eligible basis” which is the depreciable project costs for the portion of

the housing to be dedicated to affordable housing. (Id. ¶ 93.)

      LIHTC applicants must decide whether they will include or exclude the

cost of parking construction from their eligible basis in their application. Under

federal law, an applicant’s eligible basis can include areas that are used in

common by the tenants of a building or are provided as comparable amenities to

all residents. Therefore, for a parking garage to be included in an applicant’s

eligible basis, it would have to be an amenity comparable to a common area,

available to all without an additional charge or fee. (Compl. ¶ 115 (citing 26

U.S.C. § 42(d)(4)(B).) The Minnesota Housing Finance Agency, the agency

responsible for allocating housing tax credits in Minnesota, has explicitly stated

that tenant facilities such as parking and garages may only be included in an

applicant’s eligible basis if tenants are not charged an additional fee for their use



                                          4
       CASE 0:21-cv-00649-MJD-TNL Doc. 33 Filed 09/15/21 Page 5 of 14




and they are available to all tenants in the project. (Minnesota Housing 2021

Housing Tax Credit Program Procedural Manual at 23, available at

https://www.mnhousing.gov/sites/multifamily/taxcredits (last visited Sept. 14,

2021).) Thus, a developer can either exclude all parking development costs from

its eligible basis and charge tenants for parking rent or include all parking

development costs in its eligible basis, in which case the developer can obtain

LIHTC for construction costs but cannot charge tenants for parking. (Compl. ¶¶

115-16.)


             3.    Plaintiffs and the Alleged Misrepresentations

      Plaintiffs are eight tenants of Dominium’s Minnesota properties and one

non-profit tenant advocacy organization, HOME Line, headquartered in

Bloomington, Minnesota. (Compl. ¶¶ 11-19.) Each tenant Plaintiff has paid a

monthly fee for parking while living at Dominium’s properties. (Id. ¶¶ 11-18.)

      In its leases, Dominium promises that it operates is premises in accordance

with Section 42 of the Internal Review Code of 1986. This includes compliance

with the LIHTC program. (Compl. ¶ 3.) Under the LIHTC program, Defendants

could only charge for parking if their costs of parking construction were not

included in their eligible basis. (Id. ¶ 6.) Plaintiffs allege that Dominium


                                         5
       CASE 0:21-cv-00649-MJD-TNL Doc. 33 Filed 09/15/21 Page 6 of 14




engaged in fraudulent misrepresentation of its construction costs to finance the

construction of its parking garages with LIHTC and then charge its tenants for

parking. (Id. ¶¶ 8-9.) Plaintiffs allege that Dominium shifted the cost of parking

construction to other aspects of construction on its application. (Id.) Thus,

Dominium intentionally underreported the costs of parking construction, shifted

those costs to other portions of the project, took LIHTC for those shifted costs,

excluded the underreported cost of parking construction, and then charged its

tenants parking rent. It did so for all properties at issue in this lawsuit. (Id. ¶¶ 9,

123-24.) Plaintiffs allege that Defendants have harmed their tenants by making

them pay for a service (parking) they are entitled to receive for free. (Id. ¶ 126.)

      B.     Procedural History

      Plaintiffs initiated this action in Hennepin County District Court by

serving a summons and complaint upon the Defendants on February 4, 2021.

([Docket No. 1] Notice of Removal ¶ 1; Notice of Removal, Ex. A.) The class

action Complaint asserts: Count 1: Minnesota Prevention of Consumer Fraud

Act; Count 2: Minnesota Deceptive Trade Practices Act: Deceptive Lease

Agreements; and Count 3: Unjust Enrichment. All three counts are based on the

allegation that Defendants fraudulently charged tenants parking rent which they

could not lawfully charge because Defendants had received LIHTC based on an
                                           6
        CASE 0:21-cv-00649-MJD-TNL Doc. 33 Filed 09/15/21 Page 7 of 14




eligible basis that included the cost of constructing the parking. (See, e.g.,

Compl. ¶¶ 164, 176, 181.) Plaintiffs seek to certify a class of all Dominium

tenants in Minnesota who have paid parking rent. (Id. ¶ 151.)

       Defendants removed this case to this Court on March 5, 2021, based on

federal question jurisdiction. Defendants filed a Motion to Dismiss on April 12,

2021. [Docket No. 13] On April 23, 2021, Plaintiffs filed a Motion to Remand this

case to state court on the grounds that this Court lacks jurisdiction. [Docket No.

19] The parties agreed that the Court should decide the motion to remand before

briefing on the motion to dismiss [Docket No. 24], and the Court ordered the

motion to dismiss briefing stayed pending a decision on the motion for remand

[Docket No. 26]

III.   DISCUSSION

       A.    Legal Standard for Remand

       “Jurisdictional issues, whether they involve questions of law or of fact, are

for the court to decide.” Osborn v. United States, 918 F.2d 724, 729 (8th Cir.

1990). “Moreover, because jurisdiction is a threshold question, judicial economy

demands that the issue be decided at the outset rather than deferring it until trial,

as would occur with denial of a summary judgment motion.” Id.



                                          7
       CASE 0:21-cv-00649-MJD-TNL Doc. 33 Filed 09/15/21 Page 8 of 14




      “[T]he party seeking removal has the burden to establish federal subject

matter jurisdiction,” and “all doubts about federal jurisdiction must be resolved

in favor of remand.” Cent. Iowa Power Cooperative v. Midwest Indep.

Transmission Sys. Operator, Inc., 561 F.3d 904, 912 (8th Cir. 2009) (citations

omitted).

      “Defendants may remove civil actions to federal court only if the claims

could have been originally filed in federal court.” Id. (citations omitted). Here,

Defendants removed the case to this Court based on federal question jurisdiction.

      Removal based on federal-question jurisdiction is governed by the
      well-pleaded-complaint rule, which provides that federal
      jurisdiction exists only when a federal question is presented on the
      face of the plaintiff’s properly pleaded complaint.

Id. (citation omitted). Federal question jurisdiction can be established in two

manners: 1) if the plaintiffs plead a cause of action created by federal law; or 2) if

plaintiffs’ “state-law claims [] implicate significant federal issues” because the

“claims recognized under state law [] nonetheless turn on substantial questions

of federal law.” Grable & Sons Metal Products, Inc. v. Darue Engineering &

Mfg., 545 U.S. 308, 312 (2005). Under the second test, known as the Grable

doctrine,




                                          8
       CASE 0:21-cv-00649-MJD-TNL Doc. 33 Filed 09/15/21 Page 9 of 14




      federal jurisdiction over a state law claim will lie if a federal issue is:
      (1) necessarily raised, (2) actually disputed, (3) substantial, and (4)
      capable of resolution in federal court without disrupting the federal-
      state balance approved by Congress.

Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing Grable, 545 U.S. at 314). All four

requirements must be met for federal question jurisdiction to apply. Id.

      B.    Cause of Action under Federal Law

      As both Plaintiffs and Defendants agree, Plaintiffs’ Complaint pleads no

causes of action created by federal law.

      C.    Grable Doctrine

      The Court holds that none of the four Grable factors apply; therefore,

Grable jurisdiction does not attach.


            1.     Whether Plaintiffs’ Claims Necessarily Raise a Federal Issue

      Plaintiffs’ claims do not necessarily raise a federal issue. The parties agree

on the relevant interpretation of the LIHTC statute. They disagree on the facts of

whether Defendants misrepresented their parking construction costs to the

Minnesota Housing Finance Agency and whether Plaintiffs state a claim under

Minnesota law given the governing written lease agreements and the lack of a

private cause of action under the LIHTC statute.




                                           9
       CASE 0:21-cv-00649-MJD-TNL Doc. 33 Filed 09/15/21 Page 10 of 14




      Plaintiffs are not seeking to redress overpayment of LIHTC or the precise

amount of LIHTC that Defendants should have received. Plaintiffs are not the

IRS or any other entity seeking to recover ill-gotten tax credits. Rather, they are

Minnesota residents seeking to recover monthly parking rent that they allege

Defendants had no right to collect from them. This is a question that can be

answered without reference to a disputed question of federal law.


             2.    Whether the Case Presents an Actually Disputed Federal
                   Issue

      There is no actually disputed federal issue because the parties agree on the

relevant interpretation of the LIHTC statute. They disagree on the facts and on

the interpretation of Minnesota law, but not federal law. Dominium understood

that the law required it to either receive LIHTC for parking-development costs or

charge its tenants for parking, but not both. This case is not like Riseboro

Community Partnership Inc. v. SunAmerica Housing Fund No. 682, in which the

court held that Grable jurisdiction applied because deciding the plaintiff’s breach

of contract claim regarding whether development nonprofit had a right of first

refusal (“ROFR”) to purchase low-incoming housing project required the court to

“make binding legal determinations of rights and liabilities under [federal law],”

because the plaintiff’s “claims will require the Court to resolve the parties’

                                         10
       CASE 0:21-cv-00649-MJD-TNL Doc. 33 Filed 09/15/21 Page 11 of 14




dispute over (1) whether 26 U.S.C. § 42 contemplates any restrictions on an

ROFR holder’s ability to exercise it, and (2) whether 26 U.S.C. § 42(i)(7) envisions

an ROFR that differs from a common law ROFR.” 401 F. Supp. 3d 367, 372–73

(E.D.N.Y. 2019) (citation omitted).


             3.     Whether the Case Raises a Substantial Federal Issue

      This case does not raise a substantial federal issue. “The substantiality

inquiry under Grable looks [] to the importance of the issue to the federal system

as a whole.” Gunn, 568 U.S. at 260. A federal question qualifies as “substantial”

when “its resolution was both dispositive of the case and would be controlling in

numerous other cases,” and the case presents “a nearly pure issue of law, one

that could be settled once and for all and thereafter would govern numerous []

cases.” Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 700-01

(2006) (citation omitted). In contrast, it is less likely to be substantial when the

case “is fact-bound and situation-specific” and the issue is not likely to arise

frequently. Id. at 701.

      Here, unlike in Grable, no action by a federal agency is involved. And the

parties do not disagree on the relevant interpretation of the LIHTC law. Their

disagreement is primarily factual – did Defendants misrepresent the costs of


                                          11
       CASE 0:21-cv-00649-MJD-TNL Doc. 33 Filed 09/15/21 Page 12 of 14




parking construction – and, secondarily, legal to the extent that they disagree

regarding whether Plaintiffs can state a claim for relief under Minnesota

statutory and common law when there is no private cause of action under the

LIHTC statute and a written contract governs the parties’ relationship. Neither

of these issues is important to the federal system as a whole. The primary legal

issue is one of Minnesota law, not federal law.

      Although the federal LIHTC law “provides the backdrop for [plaintiffs’]

claim[s], and its interpretation may be significant to the parties, there is no

indication that this regulation or any issues related to the regulation are

important to the federal system as a whole. No doubt regulatory compliance is a

federal interest in the abstract, but that alone cannot be enough to classify a

federal issue as substantial.” Martinson v. Mahube-Otwa Cmty. Action P’ship,

Inc., 371 F. Supp. 3d 568, 574 (D. Minn. 2019). See also, e.g., Marshall v. Conway

Reg’l Med. Ctr., No. 4:20-CV-00933 JM, 2020 WL 5746839, at *2 (E.D. Ark. Sept.

25, 2020) (holding that a plaintiff’s use of federal law to “establish the evidence of

the standards of care required by Defendant” under state law claims did not

establish third Grable factor and noting that a “congressional determination that

there should be no federal remedy for the violation of [a] federal statute is



                                          12
       CASE 0:21-cv-00649-MJD-TNL Doc. 33 Filed 09/15/21 Page 13 of 14




tantamount to a congressional conclusion that the presence of a claimed violation

of the statute as an element of a state cause of action is insufficiently ‘substantial’

to confer federal-question jurisdiction”) (quoting Merrell Dow Pharms. Inc. v.

Thompson, 478 U.S. 804, 814 (1986)).


             4.     Whether Litigation in State Court Presents a Risk of
                    Disruption of the Federal-State Balance Approved by
                    Congress

      Litigation in state court does not present a risk to the federal-state balance

approved by Congress. The fourth Grable factor ensures that “the federal issue

will ultimately qualify for a federal forum only if federal jurisdiction is consistent

with congressional judgment about the sound division of labor between state

and federal courts governing the application of [28 U.S.C.] § 1331.” Grable, 545

U.S. at 313-14. The “requirement is concerned with the appropriate balance of

federal and state judicial responsibilities.” Gunn, 568 U.S. at 264 (citation

omitted).

      In this case, the state court will not be resolving a dispute on the

interpretation of federal law or making a decision that will impact how a federal

entity acts. Rather, the focus will likely be on the fact-intensive question of

whether these interconnected Defendants had a practice of misrepresenting their


                                          13
      CASE 0:21-cv-00649-MJD-TNL Doc. 33 Filed 09/15/21 Page 14 of 14




parking construction costs. It is true that a decision regarding whether

Minnesota consumer protection statutes or equitable law permits tenants to sue

to recover rents paid based on a developer’s violation of federal affordable

housing law could lead to an increase in tenant lawsuits in Minnesota. However,

these lawsuits would be based on state, not federal law, and would not change

how the federal government or the state Allocators interpret the requirements of

the LIHTC Program. Nor would the lawsuits curtail federal or state

governments’ ability to bring their own enforcement actions.

      Because no federal question jurisdiction exists, this Court lacks jurisdiction

over the matter and the case is remanded to state court.




Dated: September 15, 2021             s/Michael J. Davis
                                      Michael J. Davis
                                      United States District Court




                                        14
